Citation Nr: 1244236	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for right central band plantar fascia tears disability.

2.  Entitlement to service connection for left central band plantar fascia tear disability.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a back disorder to include as secondary to bilateral foot disabilities.

5.  Entitlement to service connection for a neck disorder to include as secondary to bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and L.G.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION


The Veteran served on active duty from October 7 to December 2, 2008.  Other service in the Tennessee National Guard is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a June 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral foot disorders.  The Veteran disagreed and perfected an appeal, requesting a hearing before the Board.  

The Veteran's claims for psychiatric, neck and back disorders were denied in a June 2010 rating decision, to which the Veteran submitted a timely notice of disagreement.  The RO issued a statement of the case (SOC) a year later, on June 8, 2011.  That same day, the Veteran's representative filed an addendum to its prior appellate brief, stating it was in response to the June 8, 2011 SOC, and indicated the Veteran's intention to continue to appeal the issues denied in the June 2010 rating decision and of the Veteran's desire to testify before the Board regarding those issues.  

The Board finds that the June 8, 2011 addendum meets the criteria for a substantive appeal in lieu of a formal VA Form 9, and finds that it was timely filed with VA.  The undersigned Board Member appropriately took testimony regarding these issues at a June 9, 2011 hearing.  The transcript of the hearing is of record.

Subsequently, on June 30, 2011, VA received the Veteran's formal VA Form 9, on which the Veteran checked the box indicating a desire to appear at a BVA hearing to testify on the issues.  Although this request was received after the Veteran testified at the June 9 hearing, the Veteran did not reference the prior hearing, nor advance good cause as to why a second hearing would be necessary.  As the Veteran has already provided testimony at a hearing before the Board on these issues, and there is no good cause shown to justify a second hearing, the Board denies the June 30, 2011 request for a second hearing.

The issues of entitlement to service connection for a hip disorder to include as secondary to bilateral foot disabilities and service connection for Raynaud's syndrome of the left foot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2011 hearing transcript at pages 22, 24.  Therefore, the Board does not have jurisdiction and the issues are referred to the AOJ for appropriate action.  

The issues of service connection for back and neck disorders secondary to bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran's bilateral central band plantar fascia tears were incurred or aggravated during active duty service.

2.  The competent and credible evidence demonstrates that the Veteran's current psychiatric disorder, diagnosed as mood disorder, was caused or aggravated by service-connected bilateral foot disabilities.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right central band plantar fascia tear disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Entitlement to service connection for a left central band plantar fascia tear disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Entitlement to service connection for mood disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral foot disorders and seeks service connection for a psychiatric disorder secondary to the foot disorders.  The Board will briefly address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was provided notice in letters dated January 2009, February and March 2010 of the evidence needed to substantiate a claim for service connection, the steps VA would take to assist her in supporting her claims and the evidence that she was expected to provide.  In addition, the letters informed the Veteran of how VA determines a disability rating and an effective date.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009).  The Board finds that the Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of her claim.  Conway v. Principi, 252 F.3d 1369 (2004).    

VA has obtained the Veteran's service treatment records and has provided the Veteran with medical examinations pertaining to her bilateral foot disorders and her psychiatric disorder.  In addition, VA has included records from Dr. J.E., D.P.M., in the Veteran's VA claims folder.  As noted previously, the Veteran testified at a hearing at the RO before the undersigned.   The transcript of that record shows that the Board Member explained the issues on appeal, and explained the evidence that was necessary to support the Veteran's claims.  See hearing transcript at pages 2, 7 14 and 25-26.  The Veteran has not contended that 38 C.F.R. § 3.103(c)(2) was not satisfied or that she was prejudiced by the hearing in any way.  Bryant v. Shinseki, 23 Vet. App 488 (2010).  

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  As the Board grants the Veteran's claims below, a showing of prejudice is moot.

The Veteran joined the Tennessee Army National Guard (TANG) and performed drills with them from about April 2008 until October 2008 when she entered active duty.  On October 6, 2008, the Veteran had an entrance physical which included reference to left foot surgeries in 2005, but which indicated that the problems had resolved.  Within two weeks of induction, the Veteran was seen for complaints of bilateral foot pain and the Veteran was ultimately discharged for medical reasons on December 2, 2008.  The Veteran was examined by Dr. J.E., D.P.M., on December 3, 2008.  Dr. J.E. diagnosed several bilateral foot conditions and attributed them to the Veteran's active service.  The record also includes an opinion from a VA examiner who diagnosed the Veteran with a mood disorder secondary to bilateral plantar fascia tears and Raynaud's syndrome.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2012).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was diagnosed with bilateral central band plantar fascia tears by Dr. J.E. on December 3, 2008, the day after the Veteran was discharged from service and 21 days before VA received the Veteran's claim.  An April 2009 VA examination report also reports a diagnosis of bilateral plantar fascial tears.  Thus, the evidence of a current disability is established by a preponderance of the evidence.

With regard to evidence of injury during service, evidence from the service treatment records shows complaints of and treatment for bilateral foot pain.  Indeed, a November 7, 2008, Army podiatry consult report that states that the Veteran had contusions to the ankle and to the feet.  The Veteran testified that she was injured during service when a soldier fell over her on a night march over rough terrain.  See hearing transcript at pages 7 and 8.  L.G., the Veteran's mother, testified that she received phone calls from Army training personnel that the Veteran had been injured during training.  See hearing transcript at pages 8 and 10.  In addition, the evidence shows that the Veteran was provided crutches and an orthotic shoe in October 2008 for "weight bearing assistance."   

The RO denied the claims because it determined that the conditions had pre-existed service.  As noted, the April 2009 VA examiner diagnosed the Veteran with current bilateral plantar fascial tears, but the examiner did not have access to the Veteran's VA claims folder.  In a June 2009 addendum to the April examination report, a VA examiner observed that the prior examiner did not have the Veteran's VA claims folder for review.  In essence, after review of service treatment records included in the VA claims folder, the June 2009 examiner determined that "bilateral subtalar joint fusions" had existed prior to service.  

In claims for VA compensation benefits, there is a presumption of soundness; that is, a presumption that a veteran was in sound condition upon entrance into service, except as to disorders noted at that time.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).  The presumption can be overcome only when there is clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, and clear and unmistakable evidence that shows that the injury or disease was not aggravated by a veteran's service.  

The evidence shows that the Veteran had left foot surgery performed in 2005, and the evidence also shows that, other than the placement of hardware in the Veteran's left foot, the condition had resolved prior to service.  There is nothing in the record to show that the Veteran had right foot surgery or any right foot condition prior to entering service.  The Veteran and L.G. testified that she participated in school sports after the surgery.  See hearing transcript at pages7 and 9.  An April 2004 letter from Dr. J.E., who performed the surgery, told Army entrance examiners that the Veteran's condition was essentially normal and had resolved, and he informed examiners that she had participated in sports after surgery without concerns.  The Veteran's April 2008 entrance physical shows "normal arch" and that her feet were "asymptomatic."  The Veteran denied experiencing foot pain in the April 2008 report of medical history.  

In addition, the Veteran testified that while she was drilling, she participated in physical fitness tests with her National Guard unit and her mother testified that she ran with the Veteran on several occasions before October 2008.  See hearing transcript at pages 3 and 9.  The essence of that testimony was that the Veteran's feet presented no problems and no residuals of the prior surgery.   The Board finds that the Veteran and L.G. are credible and competent to report the Veteran's condition in that regard.  

The Board finds that the conclusion of the June 2009 VA examiner is not supported by the medical evidence of record and, therefore, does not rise to clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, nor does it rise to clear and unmistakable evidence that shows that the injury was not aggravated by a veteran's service.  Thus, upon entrance into service, the Veteran had a presumption of soundness with regard to the diagnosed bilateral plantar fascial tears.

The Veteran is competent to describe experiences she had in service, to include those described above.  There is nothing of record to indicate that her testimony before the undersigned is not credible.  Indeed, her service treatment records confirm such bilateral foot pain. Therefore, an event in service is established.

As it is clear that the Veteran has a current disability, and had an event in service, the question that remains is whether there is a nexus between the two.  In that regard, the remaining medical evidence of record includes letters and opinions of Dr. J.E., dated in December 2008 and February 2009, who opines that the Veteran's current bilateral fascia tears were incurred during service.  In his letters, he addressed the pre-service injuries and explained why they were different from the in-service injuries.  He diagnosed the condition the day following the Veteran's discharge and about three weeks before the Veteran's initial claim was received by VA.  Based on all the evidence, he opined that the current disabilities of the feet are related to her service.  

The opinion is based on the record and an examination of the Veteran, and provides reasons for the conclusion.  Absent evidence to the contrary, the Board is not in a position to further question the opinion.  Therefore, the Board finds that the evidence demonstrates a nexus between the Veteran's current bilateral central band plantar fascia tears and the injury she suffered during active duty service.  As such, service connection for bilateral plantar fascial tears is warranted. 

With regard to the claim for secondary service connection for an acquired psychiatric disorder, the evidence includes the May 2010 VA examiner's report.  The examiner conducted a psychosocial interview and reviewed the Veteran's VA claims folder.  In sum, the examiner provided diagnosis of a mood disorder that she found to be secondary to bilateral plantar fascia tears.  The opinion was based on a review of the record, and an examination of the Veteran.  The medical evidence does not contradict the finding.  Therefore, the Board finds it highly probative. 

As discussed above, the Veteran is service-connected for bilateral plantar fascia tears.  Thus, the evidence shows a current psychiatric disorder, the existence of service-connected disabilities, and a medical opinion that supports a finding that the current psychiatric disorder is due to the service-connected disabilities.  For those reasons, the Board finds that the evidence supports a finding of service connection for the diagnosed mood disorder.

ORDER

Entitlement to service connection for right central band plantar fascia tear is granted.

Entitlement to service connection for left central band plantar fascia tear is granted.

Entitlement to service connection for mood disorder secondary to bilateral plantar fascia tears is granted.
REMAND

The Veteran has claimed that she has back and neck disorders as a result of her now service-connected bilateral feet disabilities.  Essentially, she testified that a Dr. Gray told her that her bilateral feet disabilities put pressure on her back and neck.  See hearing transcript at pages 16 through 22.  There has been no VA examination provided.  Thus, the record now shows the Veteran is service-connected for bilateral foot disabilities, and the Veteran has stated that a physician told her she manifested neck and back problems because of her feet.  A Veteran is competent to report a diagnosis told to her by a physician.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There is evidence of each criterion for secondary service connection.  38 C.F.R. § 3.310 (2012).  Thus, the threshold for provision of a VA medical examination has been met.  See, for example, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that she has been treated for neck and back disorders by Dr. Gray.  The record does not include any of those records.  VA should take reasonable steps to obtain those records prior to providing the Veteran with a VA medical examination for her back and neck.

An appropriate VA medical examiner should describe whether any back or neck disorder is currently manifested by the Veteran and, if so, provide an opinion whether it is at least as likely as not that any such disorder was caused or aggravated by the Veteran's service-connected bilateral central band plantar fascia tears.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that she provide access to all treatment records pertaining to her back and neck conditions, including records from Dr. Gray.  Include any such records in the Veteran's VA claims folder.

2.  After completing the development above, schedule the Veteran for a medical examination by an appropriate VA examiner who should review the Veteran's VA claims folder prior to the examination.  The examiner should describe the nature and extent of any currently manifested back or neck disorder presented by the Veteran.  If appropriate, the examiner should provide a diagnosis for any such disorder.

The examiner should also provide an opinion whether it is at least as likely as not that any diagnosed back or neck disorder currently manifested by the Veteran was caused, or is aggravated by, the Veteran's service-connected bilateral central band plantar fascia tears disabilities.  The examiner's opinion should be supported by rationale and reference to clinical evidence.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completion of the foregoing development and any other necessary development, readjudicate the Veteran's claims.  If any of the benefits sought on appeal are denied, provide the Veteran with a supplemental statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


